PER CURIAM.
The appellee Clark C. Benson, a nonresident, filed a proceeding in Florida against an ex-wife for certain relief relating to child custody. It ended ineffectively, and with his attorney claiming an unpaid balance of fees. Thereafter, through a different attorney, Benson filed another custody proceeding against the ex-wife in Dade County. While here as a party and witness in that second proceeding, he was sued for fees by the lawyer who had represented him in the earlier proceeding. His motion to quash the service and dismiss the cause, on the ground that he was immune from service of process, was granted. In so holding, the able trial judge was eminently correct. See Rorick v. Chancey, 130 Fla. 442, 178 So. 112, 116.
But the appellant argues that the ap-pellee was not immune to service of process in the action for attorney’s fees, because of the exception which applies when the action in which the party is sought to be served is incidental to or correlated with the subject matter of the suit or proceeding for which such person is present in the state. The facts of this case did not bring it within the exception. Compare L. P. Evans Motors, Inc. v. Meyer, Fla.App.1960, 119 So.2d 301; State ex rel. Ivey v. Circuit Court of Eleventh Judicial Circuit, Fla.1951, 51 So.2d 792; Sanders v. Smith, 197 Miss. 304, 20 So.2d 663.
Affirmed.